Filed by Biovail Corporation Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: Valeant Pharmaceuticals International Commission File No.: 001-11397 June 21, 2010 Biovail/Valeant Biovail & Valeant: A New Leader in Specialty Pharmaceuticals ·Biovail and Valeant merger agreement announced June 21, 2010 ·Combined: –Focused on growth & cash flow generation –Diversified by product line, therapeutic area and geography –Scale, financial strength and complementary product lines accelerate growth opportunities ·Four focused growth platforms: – Specialty CNS – Dermatology – Canada – Emerging markets/branded generics ·Limited patent exposure About Valeant ·Valeant is an industry-leading specialty pharmaceutical company based in Orange County, California ·Valeant is dedicated to the development and marketing of specialty pharmaceuticals, branded generic and over-the-counter products ·Primary focus on the neurology and dermatology therapeutic areas ·Valeant employs approximately 3,100 people worldwide, with manufacturing sites in Canada, Brazil, Poland and Mexico. Combined Forces On a trailing 12-month basis, 3/31/10 Specialty CNS : ~$275 Million (~16%) Canada: ~$160 Million (~9%) Emerging Markets / Branded Generics: ~$350 Million (~20%) Legacy/Other: ~$600 Million (~34%) Dermatology: ~$375 Million (~22%) The New Valeant New Valeant ·Headquarters to remain in existing Mississauga, Ontario location ·U.S. headquarters to be determined ·Barbados facility will remain principal operating subsidiary ·Mike Pearson, currently Chairman and CEO of Valeant, will be the new CEO, residing in Barbados ·Bill Wells to serve as Chairman ·Combined company name: Valeant Pharmaceuticals International, Inc. Transition Process ·A team of senior executives from Biovail and Valeant will assist with the transition process ·Both companies are experienced and successful at integration ·Transition will be complete by the end of 2010 ·Further communications will be shared as plans are finalized Forward-looking Statements Caution Regarding Forward-Looking Information and “Safe Harbor” Statement To the extent any statements made in this document contain information that is not historical, these statements are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and may be forward-looking information as defined under applicable Canadian securities legislation (collectively, “forward-looking statements”). These forward-looking statements relate to, among other things, the expected benefits of the proposed merger such as efficiencies, cost savings, tax benefits, enhanced revenues and cash flow, growth potential, market profile and financial strength; the competitive ability and position of the combined company; the expected timing of the completion of the transaction; and the expected payment of a one-time cash dividend.Forward-looking statements can generally be identified by the use of words such as “believe”, “anticipate”, “expect”,“estimate”, “intend”, “continue”, “plan”, “project”, “will”, “may”, “should”, “could”, “would”, “target”, “potential” and other similar expressions.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.Although certain of these statements set out herein are indicated above, all of the statements in this release that contain forward-looking statements are qualified by these cautionary statements.
